Case: 16-20571      Document: 00513966085         Page: 1    Date Filed: 04/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 16-20571
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                              April 25, 2017
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

EULALIO MORENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3237


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Eulalio Moreno, federal prisoner # 16060-179, was convicted in 2004 of
possession of counterfeit United States currency and possession of a firearm
by a felon convicted of three or more previous violent felonies. He has appealed
the magistrate judge’s order denying his motion for release pending decision
in his 28 U.S.C. § 2255 case. As a general rule, an order issued by a magistrate
judge is not a final order appealable to this court. See Donaldson v. Ducote,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20571    Document: 00513966085     Page: 2   Date Filed: 04/25/2017


                                 No. 16-20571

373 F.3d 622, 624 (5th Cir. 2004); see also Colburn v. Bunge Towing, Inc., 883
F.2d 372, 379 (5th Cir. 1989). A party who wishes to challenge a ruling by a
magistrate judge must object or otherwise challenge the ruling before the
district court. Gregg v. Linder, 349 F.3d 860, 862 (5th Cir. 2003). Moreno did
not seek review in the district court of the magistrate judge’s order denying his
motion for release pending decision. Because the magistrate judge’s order is
not final under 28 U.S.C. § 1291 and may not be appealed directly to this court,
we lack jurisdiction to address this appeal. See Donaldson, 373 F.3d at 624.
Accordingly, the appeal is DISMISSED. Moreno’s motion for release pending
disposition in the district court is DENIED AS MOOT.




                                       2